.
                                                                                    MS5



          OFFICE          OF THE ATTORNEY    GENERAL     OF TEXAS

                                    AUSTiN




    to
    U
                                                       Artlea.   Ama       1. A.
    P.                                                        , Oh. A.io,
                                                        *14h   trio uplop
                                                        c in Toxar are
                                                         .rpnuAy       pro-
                                                       - taotory,    pill,
                                                 80, of a ohlAd under 15
                                                 15,000 Lo QopuAatioa       wl4
                                                               klrtio1e l57b
                                                               work - lolLI*,
                                                             a ahlid    rindor
                                                             Of rloAatl.on     of
                                                                  ths working
                                                  rho in not eng;a(bod     in -


                                                  ia the Aat  Artlo:e  in
                                                  Uade of 1925, and r*ada


                  "PTWibod tht     n0thb8inthir        Aot(DU8      ohap-
         tar)     ehaAA be oomtrued    e8 prohibltin&       t&o aaWurmbnt
         by uy      #atma   OS numot,   amida, par&-rorraato          or
         others     for prirato   homes an6 SUiAioo,        tegutders    Of
                                                                                 ,‘
       their -8,   aar   4 34lng ta th068 enipgd in agricul-
       turd pareuitr. kothtng la We Aot (thin eiieptc)r)
       shall apply to  the  u@oyaeat ef ehil.drenfor f6ru
       labor, 00 to tare           w#a:ohohil.drea        ray    rork   OJI fu?as,




             I8 te th u s ma * l p uo a t that the LoglelcItur* ha8
lo o a r it 1 0ryuleto Oa Ay tE0 uplo#unt end wo ?k le gh o ur .o f
0h iUo eao r l4toln agee *o uo uqa8od in tho onumentod typo8
or labor or In the 4081 t84p l~Oo 8~ a ndlr o o ~te
                                                  fr o m
                                                       thr
opo?at:u of thb -au1 r kbw    La** o? Texae, ohlulron .mplOfOd
br o# m      “dalrlom.’

          A propor 4erWtiorr     or the team -6alxp    bnd k rtmbr
louoh ior tho &648r~yIo((~prgoa* OP the sbooo puarl ltatutw
uo a040atO        dotudm     w&thu th* Logirletutela url;w
tho toem       k S* r ho l
                         nr o 4l i8 &id munt to reotrlot ita
uanlaag to •x~wXe tbeeafrarthrnr      la-otd~ad dalrlre   *hiah
only   prouea       and 6*1i*or     auk        aad auk    produate.

               I8 Words u4        ?hmue,         Paxsweat       Xbltfoa,     T43bl. ll,   p.
8,   the   rou0ag       6Oflnitfon        ir    rooaat

               *& *6a ir 1
                         Tt8
                           a alatclbliebaent      the sale    ror
       or dialroibrtbioa of tilt of all& probuote.w   Btete
       T. w08h,479     ff. F. 775, m.

               V&r0     oontraot for ua lOpmen        of twelve gear
       01a lmy et d&ry        R&e not     113 e&al m4u   Ohild Labor
                                      G. 1929, ArO. 1573, aot of
                                         o~ieloae of Artiole A576 by
                                      tit woon hoar8 of 10 0. m. rab
                old not k, bar ro0aTo~ ar OoRper~tlGaa     rar
       hi8 du%a usdor ?torkmon*e  Cekpneetton Law, Vweon*e
       i&n. Utr. Bt. Art8. tl)cd-6309, lo y m ia llystr r u
       ‘&by’        Ia Qetfn#d •~) dopm’taant            of   fumin(k      oon8arn.d
                                                                                                           ;. .::   “<
                                                                                                           r.r,tY




                     John 9. a.*&, Wmieelenor-                      P4ie3


                                       rilk,     butter, end ohooro, ail
            pewl~lo~            es to hours of work do not apply to
            empimt              or oUl4rea     for    fUa         ldmr.       Aeeoafato4
                     CorpotrtlonY. lllbon,
            Irrbulrit~                                             Ter., 2: 5. F;.
            (24) 34‘        317."
                     Ia 17 Qorpue Jtarle,        p. 696,           the term Valryf              18
b nr lb o d a 81“Anyfur ,   ib mb o wo ,o a wh e 4B,
dlk shop, or other plaoe f?u whloh milk is u&~l:la
in Whleh dlk     18 kept ter ptupoaoe Of -10.
                                                    ilklto r o ,
                                                              m                l
*d*lr~aaisolwloe       owkoopor,    pwogor    c2fmilk,orkoepor
or 8 641*.a
           Fho abaro oit8Uom oortoinly 60 not Iboa o pop-
uLe.r or 1-1    4le8inotlon   over hs+lag b&on mbo omoorn~
u letabUe&aeat probaoio~on4 aoUrurl.116         its all&, *to.,
u4 au lim%tw lte uUv~Uo8 to tho procoeelng ud ao-
llvary  of auk,    lso.   UIvriog ror tho mont that the roti
Wa&ya    ha8 two *t(titlo8Olon8,    tho &uiding   rule ia tbo OOD-
8WuoUorr oi rmbiuuouetame ueo4 in etatutor would roqaiav
     22        W~t,thataouing                   whloh As wwal~                    rlrur      te      it
I!!                             8u8 Uthte rsorfrwtlon    ueuld oantxomao
tho in8oaUon              oi*tho L+el8tw,     offeat  met be &ton to tho
&atutioa.               8uthorlaa4 an Bt&Outor~Cone8ruotloa,   I 249, 2k9.
            Puaharauro, the Logl8bture    be ~40 a0 attwpt
to pwllry    01 1-t    the roerlag oi %nlri*rm as ~04 Zn
As&l:     pl8e. ual~ee tha ~orolw~rde,      “or other o@?loul-
               pursuitsa uhtsh felLa* ooa be aeib to guollry
uld toreato soon oaly thoro arlrtoeeubetantid4 ooxmoetoA
with        tho bwlnoee           oi prduW           bhoir        own z&U       trar    tholr        sum
oow in tholr 8wn eon o&048. wo lubrlt thet moh UI lntor-
pretptlon toold k l ltnrlno4 md laprobeblo one in the li&ht
of the lbovo IUiaitiinn8                 owl In tirw              of Wobatw*o          Now   Intor-
~010~1               0l8tlnau-yrdrloh dOfl.&Ioe%alrp*                     amng other thin@:




We    ue       Of     the   Oplnlae   that   8 dal+J         ry     he    a   OaiFy    with10        tb0
ahO8tOr   a.   Ouh0E